IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30343
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ANGELA M. TAYLOR, also known as
Angela M. Daigle,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-20064-1
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Angela M. Taylor appeals the sentence imposed following her

guilty plea to theft or receipt of stolen mail matter.

     She contends that the district court abused its discretion

in departing upward pursuant to U.S.S.G. § 4A1.3, which provides

for a departure when the defendant’s criminal history category

significantly underrepresents her history or the likelihood that

she may commit further crimes.    We find no clear error in the

district court’s finding that Taylor’s criminal history category


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30343
                                -2-

underrepresented the seriousness of her history.    See United

States v. Laury, 985 F.2d 1293, 1310 (5th Cir. 1993).   We also

perceive no abuse of discretion in the court’s decision to depart

on that basis.   See id.

     Taylor argues that, in any event, the extent of the district

court’s departure was unreasonable.   We conclude that the court

did not abuse its discretion in this regard.    See United States

v. Hawkins, 87 F.3d 722, 728 (5th Cir. 1996).

     AFFIRMED.